Citation Nr: 1138375	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-32 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.  The Veteran died in January 2008, and the appellant is the widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office.  

In March 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in the appellant's VA Form 9, Appeal to the Board of Veterans' Appeals, received in September 2009, the appellant indicated that she wanted to have a Board hearing at the local RO.  In November 2009, the appellant indicated that she wished to have a hearing before a Decision Review Officer (DRO) as well as a travel board hearing.  See the November 2009 Hearing Options form.  The Veteran provided testimony before a DRO in March 2010.  See the March 2010 hearing transcript.  However, there is no indication in the record that the Board hearing has been scheduled or that the appellant has withdrawn her request for a hearing.  Although the VA Form 8, Certification of Appeal, suggests that the appellant cancelled her hearing request in April 2010, the evidence of record nor the Veterans Appeals Control and Locator System (VACOLS) substantiates that entry.  

As there is no indication in the record that the Board hearing has been scheduled, that the appellant has received written notice of such hearing, or that the appellant has withdrawn her request for a hearing, this case must be remanded to afford the appellant the requested Board hearing.  See 38 U.S.C.A. § 7107 (West 2002 & Supp. 2010);38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).  

In view of the above, this case is REMANDED for the following action: 

Schedule the appellant for a travel board hearing at the RO in San Diego, California.  The appellant and her representative, if any, should be notified of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


